 1   William G. Fig, WSBA 33943                                   Judge Robert S. Lasnik
     wfig@sussmanshank.com
 2   SUSSMAN SHANK LLP
     1000 SW Broadway, Suite 1400
 3   Portland, OR 97205
     Telephone: (503) 227-1111
 4   Facsimile: (503) 248-0130

 5   Attorneys for Defendants Green Tree Servicing LLC
     and Federal Home Loan Mortgage Corp.
 6

 7

 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                      FOR THE WESTERN DISTRICT OF WASHINGTON
10                               SEATTLE DIVISION
11
     MICHAEL THOMAS,                  )               Case No. 2:15-cv-01309-RSL
12                                    )
                         Plaintiff,   )
13        v.                          )               ORDER RE MOTION TO EXTEND
                                      )               DEADLINE FOR FEDERAL HOME LOAN
14                                    )               MORTGAGE CORP. TO FILE ANSWER
     GREEN TREE SERVICING LLC, and    )
15   FEDERAL HOME LOAN MORTGAGE CORP. )               NOTED ON MOTION
     (“FREDDIE MAC”)                  )               CALENDAR: June 28, 2019
16                                    )
                          Defendants. )
17

18         On June 28, 2019, Federal Home Loan Mortgage Corp.’s Motion to extend
19   deadline for it to file an Answer came before the court. The court, having considered the
20   pleadings and declarations filed by the parties, having reviewed the court file, and
21   otherwise being fully advised, it is hereby ORDERED that:
22   ///
23   ///
24   ///
25   ///
26   ///

                                                                                      SUSSMAN SHANK LLP
ORDER RE MOTION TO EXTEND DEADLINE FOR                                                 ATTORNEYS AT LAW
                                                                            1000 SW BROADWAY, SUITE 1400
FEDERAL HOME LOAN MORTGAGE CORP. TO FILE                                    PORTLAND, OREGON 97205-3089

ANSWER - Page 1                                                                   TELEPHONE (503) 227-1111
                                                                                   FACSIMILE (503) 248-0130
 1         Federal Home Loan Mortgage Corp.’s Motion is GRANTED. The deadline for

 2   Federal Home Loan Mortgage Corp. to file its answer or other first appearance is

 3   extended from June 19, 2019 to July 3, 2019.

 4

 5         Dated: July 12, 2019.

 6

 7

 8
                                                     A
                                                     Robert S. Lasnik
 9
                                                     United States District Judge
10

11

12
     Presented By:
13
     SUSSMAN SHANK LLP
14

15   By /s/ William G. Fig
         William G. Fig, WSBA 33943
16          wfig@sussmanshank.com
            Attorneys for Green Tree Servicing LLC
17          & Federal Home Loan Mortgage Corp.
18

19

20

21

22

23

24

25

26

                                                                                       SUSSMAN SHANK LLP
ORDER RE MOTION TO EXTEND DEADLINE FOR                                                  ATTORNEYS AT LAW
                                                                             1000 SW BROADWAY, SUITE 1400
FEDERAL HOME LOAN MORTGAGE CORP. TO FILE                                     PORTLAND, OREGON 97205-3089

ANSWER - Page 2                                                                    TELEPHONE (503) 227-1111
                                                                                    FACSIMILE (503) 248-0130
